NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 6, 2016
                                 Decided May 9, 2016

                                        Before

                            JOEL M. FLAUM, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 15-2817

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 93 cr 746
PHILLIP CROCKETT,
     Defendant-Appellant.                      Ronald A. Guzmán,
                                               Judge.


                                      ORDER

        Phillip Crockett pleaded guilty in 1994 to conspiracy to distribute cocaine,
see 21 U.S.C. §§ 846, 841(a)(1), and was sentenced to 136 months’ imprisonment and 60
months’ supervised release. Crockett had completed his prison term and was on
supervised release when, in 2009, his supervision was revoked because of his conviction
for a state crime. He was sentenced to 1 day’s imprisonment and 50 more months’
supervised release. In 2014 Crockett again was convicted of a state crime, and the
government again sought revocation, see 18 U.S.C. § 3583(e), alleging that Crockett had
violated the conditions of his release by committing the state crime of identity theft.
After Crockett admitted the violation, the district court revoked his supervised release
No. 15-2817                                                                            Page 2

and imposed 12 months and 1 day of imprisonment and no further supervised release.
Crockett filed a notice of appeal, but his appointed attorney asserts that the appeal is
frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738 (1967).

       We note that there is no constitutional right to counsel in revocation proceedings
when, as here, the defendant admits violating the conditions of his supervision and
neither challenges the appropriateness of revocation nor asserts substantial and complex
grounds in mitigation. See Gagnon v. Scarpelli, 411 U.S. 778, 790–91 (1973); United States v.
Boultinghouse, 784 F.3d 1163, 1171 (7th Cir. 2015); United States v. Eskridge, 445 F.3d 930,
932–33 (7th Cir. 2006). Thus the Anders safeguards do not govern our review of counsel’s
motion to withdraw. See Pennsylvania v. Finley, 481 U.S. 551, 554–55 (1987); United States
v. Wheeler, 814 F.3d 856, 857 (7th Cir. 2016). Nevertheless, we invited Crockett to
comment on counsel’s motion, but he has not responded. See CIR. R. 51(b). Counsel has
submitted a brief that explains the nature of the case and addresses the potential issues
that an appeal of this kind might be expected to involve. The analysis in the brief appears
to be thorough, so we focus our review on the subjects that counsel discusses.
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d
551, 553 (7th Cir. 1996).

        Counsel has identified two possible appellate claims, the first being whether
Crockett could challenge the calculation of his reimprisonment range. Crockett did not
object to the district court’s application of the Chapter 7 policy statements, and thus our
review would be limited to plain error. See Wheeler, 814 F.3d at 857; United States v. Pitre,
504 F.3d 657, 661, 664 (7th Cir. 2007). And, like counsel, we conclude that on this record
any claim of error would be frivolous. The district court correctly calculated a
reimprisonment range of 6 to 12 months based on Crockett’s original criminal history
category of II and the categorization of his state crime as a Grade B offense, see U.S.S.G.
§§ 7B1.1(a)(2), 7B1.4.

        Counsel next discusses, but rightly rejects as frivolous, an argument that the new
term of imprisonment is unlawful or plainly unreasonable. The term of 12 months and a
day is less than the statutory maximum of 36 months. See 18 U.S.C. §§ 3559(a)(2),
3583(b)(1), (e)(3). The term imposed exceeds the policy-statement range by 1 day, but
that extra day was given at Crockett’s request so that he would qualify for good time
credit. And the district court applied the factors listed in 18 U.S.C. § 3553(a), taking into
account Crockett’s repeated failure to comply with the terms of his supervision, the need
to deter him from future misconduct, and the need to protect the public. We would not
No. 15-2817                                                                            Page 3

find the new term of imprisonment to be plainly unreasonable. See United States v. Jones,
774 F.3d 399, 404–05 (7th Cir. 2014); United States v. Neal, 512 F.3d 427, 438 (7th Cir. 2008).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.